DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered. Claims 1, 3-19, and 23-26 are pending, of which claims 15-16 are withdrawn.
Claims 1, 3-14, 17-19, and 23-26 are presented for examination below.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response filed on April 13, 2022.
Furthermore, Applicant’s arguments regarding Toms (US Patent No. 6,093,468) have been fully considered but are not deemed to be persuasive.
Specifically, Applicant argues that “the ventilation holes in Toms are not configured to enabling flexibility and Toms is silent as to the use of any voids for use in improving the flexure of a layer. Rather, Toms describes scorelines (14) rather than ventilation holes (12) to provide for flexibility” (see pages 10-11 of Applicant’s Remarks).
The Examiner respectfully disagrees. 
It is noted that the recitation of “the plurality of voids are configured to improve flexure of the first layer in multiple directions” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior ar. See MPEP 2173.05(g). Toms’ ventilation holes and scorelines both define an absence of material in the pad layer(s) and would work in conjunction to enhance flexibility by reducing the amount of material in the area of the holes/scorelines. 
The Examiner further notes that Toms’ ventilation holes (12) are actually placed at intersections of the scorelines (14, see at least Fig. 4). See column 6, lines 12-15 of Toms: “Scorelines 14 are cut or molded into the pad from the outer surface or high density foam side of the pad. This makes the pad very flexible and able to conform to a wide range of shapes and sizes. The flexibility imparted by the scorelines 14 is shown in Fig. 4.” Figure 4 clearly shows wherein the linear scorelines actually flex to a greater degree adjacent to the ventilation holes – see the greater amount of gap between the sections A, B, C, and D. The fact that Toms does not explicitly disclose wherein the ventilation holes also enhance flexibility of the pad layer, does not constitute sufficient evidentiary support that the ventilation holes are unable to perform the recited functional limitation. One of ordinary skill in the art would readily understand that the ventilation holes do, in fact, contribute to improved flexibility of the pad at the intersection of the scorelines, since the greater absence of material at the intersections would allow the pad to even more easily bend along the scorelines in both directions. As such, Applicant’s arguments are not persuasive.
See updated rejection(s) below.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide proper antecedent basis for the following claim limitation(s):
“wherein the first layer exhibits a Shore C durometer value that is from about 25 to about 50” (claim 8)
“the first foam has a Shore C durometer value of about 20 to about 30, and the second foam has a Shore C durometer value of about 35 to about 45” (claim 10)
See below.
Claim Objections
Claim 1 is objected to because of the following informalities: “a plurality of voids that extend through the layer in a plurality of positions” should read “a plurality of voids that extend through the first layer in a plurality of positions.”
Claim 7 is objected to because of the following informalities: “a plurality of voids that extend through the layer in a plurality of positions” should read “a plurality of voids that extend through the second layer in a plurality of positions.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 10-14, 17-19, 24, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 recites the limitation “wherein the first layer exhibits a Shore C durometer value that is from about 25 to about 50.” Claim 10 recites the related limitation “the first foam has a Shore C durometer value of about 20 to about 30, and the second foam has a Shore C durometer value of about 35 to about 45.” 
However, it is noted that the specification as filed does not indicate the specific Shore scale (e.g., Shore A, Shore C, Shore D, Shore 00) for the disclosed hardness values. See at least paragraph 0003 (“Optionally, the first layer may exhibit a Shore durometer value between 25 and 50”); paragraph 0006 (“Optionally, the first foam of the first layer may have a Shore durometer value between 20 and 30, while the second foam of the second layer may have a Shore durometer value between 35 and 45”); and paragraphs 0038-0039: “The first pad layer 510 may have a Shore durometer (e.g., hardness) value of about 35, about 30, about 25, about 20, or other values to prevent impacts from injuring the wearer… The second pad layer 520 may have a Shore durometer (e.g., hardness) value of about 45, about 40, about 35, or other values to further prevent impacts from injuring the wearer.” As such, the specific recitations of “Shore C” durometer values are not supported by the specification as filed. 
The Examiner notes that various different Shore scales are known and commonly used in the art (e.g., Shore A, Shore C, Shore D, Shore 00; see attached article/chart via TotallySeals.com), and one of ordinary skill in the art would not be able to readily deduce which specific Shore scale is being referenced without explicit support/detail in the specification.
Dependent claims are rejected at least for depending from rejected claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-14, 17-19, 24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “wherein the first layer exhibits a Shore C durometer value that is from about 25 to about 50.” However, the Examiner notes that, in the previous set of claims filed on September 9, 2021, claim 8 previously recited “wherein the first layer exhibits a Shore A durometer value that is from about 25 to about 50.” However, since claim 8 is listed as “previously presented” and not “currently amended,” it is unclear whether the new recitation of “Shore C” is intentional or a typographical error, and it is unclear whether Applicant intends to claim the Shore C durometer or the Shore A durometer. See also Applicant’s remarks filed on September 9, 2021, which discuss the claim limitations in relation to their Shore A durometer values. Furthermore, as discussed above, Applicant’s specification does not indicate the specific Shore scale (e.g., Shore A, Shore C, Shore D, Shore 00) for the disclosed hardness values, and the limitations are further indefinite in view of the specification. For purposes of examination, the Examiner will interpret the limitation as reciting the Shore A durometer, as previously presented.
Similarly, claim 10 recites the limitation “the first foam has a Shore C durometer value of about 20 to about 30, and the second foam has a Shore C durometer value of about 35 to about 45.” However, in the previous set of claims filed on September 9, 2021, claim 10 previously recited “the first foam has a Shore A durometer value of about 20 to about 30, and the second foam has a Shore A durometer value of about 35 to about 45.” While claim 10 is listed as currently amended, the claim does not include any specific amendment markings to denote that the Shore system has been amended from Shore A to Shore C. As such, it is unclear whether the new recitation of “Shore C” is intentional or a typographical error, and it is unclear whether Applicant intends to claim the Shore C durometers or the Shore A durometers. See also Applicant’s remarks filed on September 9, 2021, which discuss the claim limitations in relation to their Shore A durometer values. Furthermore, as discussed above, Applicant’s specification does not indicate the specific Shore scale (e.g., Shore A, Shore C, Shore D, Shore 00) for the disclosed hardness values, and the limitations are further indefinite in view of the specification. For purposes of examination, the Examiner will interpret the limitation as reciting the Shore A durometers, as previously presented.
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 23, and 25 (regarding claim 8, as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Toms et al. (herein Toms)(US Patent No. 6,093,468) in view of Vito et al. (herein Vito)(US PG Pub 2018/0132547), further in view of Farris (US PG Pub 2017/0238648).
Regarding claim 1, Toms discloses an impact absorbing pad (10, see at least column 1, lines 5-8 and column 3, lines 47-67) comprising:
a first layer (16) that: 
has a body-facing surface (inner surface of 16, facing bottom of Fig. 2), and an outer surface that is opposite the body-facing surface (outer surface of 16, facing top of Fig. 2, see Fig. 2), 
comprises a foam material (see column 6, lines 36-67), and 
includes a plurality of voids (12) that extend through the layer in a plurality of positions (see Figs. 1, 2, and 4; and column 5, line 65 – column 6, line 15),
wherein the plurality of voids are configured to improve flexure of the first layer in multiple directions (see Figs. 1, 2, and 4; and column 5, line 65 – column 6, line 15; voids 12 improve flexure of the first layer 16 at least in conjunction with scorelines 14, along the two different directions defined by the scorelines).
Toms further teaches wherein the voids (12) may comprise a pattern of shapes such as circles, ovals, squares, and the like (see column 5, line 65 – column 6, line 2) but fails to further teach wherein each shape comprises three void arms having equal lengths and that extend from a central vertex point.
However, Farris teaches a material layer (400/802) for an article of apparel (800, see Figs. 4-14 and paragraphs 0047 and 0050-0051), wherein the padding layer comprises a plurality of voids (602) formed in a pattern of shapes, such as circular, rectangular, triangular, or tri-star shapes (see paragraphs 0029, 0043, 0044, and 0060), the tri-star shapes each comprising three void arms having equal lengths and that extend from a central vertex point (see annotated Fig. 6 and at least paragraphs 0042-0044), so as to provide enhanced flexibility or stretchability in portions of the material layer for improved user comfort (see paragraphs 0041, 0047, 0051, and 0060).

    PNG
    media_image1.png
    837
    734
    media_image1.png
    Greyscale

Therefore, based on Farris’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Toms’ voids to have a tri-star shape instead of a circular shape, such that each shape would comprise three void arms having equal lengths and that extend from a central vertex point; as such a shape would provide enhanced flexibility or stretchability in portions of the material layer for improved user comfort. 
Furthermore, such a modification would constitute a simple substitution of one known void shape for another (i.e., tri-star shape instead of circular shape; see paragraphs 0029, 0043, 0044, and 0060 of Farris). In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.
It is noted that the recitation of “the plurality of voids are configured to improve flexure of the first layer in multiple directions” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior ar. As discussed above in the response to Applicants’ arguments, Toms’ ventilation holes (12) and scorelines (14) both define an absence of material in the pad layer(s) and would work in conjunction to enhance flexibility by reducing the amount of material in the area of the holes/scorelines, and Toms’ ventilation holes further enhance flexibility of the scorelines at the intersections of the scorelines, since the greater absence of material at the intersections would allow the pad to even more easily bend along the scorelines in both directions. Furthermore, Farris teaches wherein the removal of material along the void shapes provides enhanced flexibility or stretchability in portions of the material layer for improved user comfort (see paragraphs 0041, 0047, 0051, and 0060 of Faris and rejection above). As such, the void structure together taught by Toms and Farris would have a reasonable expectation of performing such function. See MPEP 2173.05(g).
Toms further discloses wherein the pad may be disposed and/or sewn within a pocket of a garment (see column 10, lines 42-67) but fails to specifically disclose a covering that: covers the outer surface of the first layer, and extends beyond and forms a frame around at least a portion of the outer surface of the first layer.
However, Vito teaches an impact absorbing pad (10, see at least Abstract) comprising a plurality of layers (110, 120, 130, 140) including at least a first layer (110), the pad further including a covering (50) that: covers the outer surface of a first layer, and extends beyond and forms a frame around at least a portion of the outer surface of the first layer (see Fig. 1 and paragraph 0033), so as to increase the comfort and/or aesthetic appearance of the pad, and/or to facilitate coupling the pad to a wearer (see paragraph 0033).
Therefore, based on Vito’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Toms’ pad to further include a covering that: covers the outer surface of the first layer, and extends beyond and forms a frame around at least a portion of the outer surface of the first layer; as doing so would increase the comfort and/or aesthetic appearance of the pad, and/or to facilitate coupling the pad to a wearer.

Regarding claim 3, the modified pad of Toms (i.e., Toms in view of Farris and Vito) is further disclosed wherein each void arm comprises a distal end (distal ends of respective void arms of Farris, see annotated Fig. 6), and each distal end of each void arm is equidistant from the respective distal ends of two void arms of the closest adjacent void (see annotated Fig. 6 and at least paragraphs 0042-0044 of Farris).

Regarding claim 4, the modified pad of Toms (i.e., Toms in view of Farris and Vito) is further disclosed wherein each void arm comprises a distal end (distal ends of respective void arms of Farris, see annotated Fig. 6), and the distance between the distal end of each void arm is equidistant from the central vertex point of each adjacent void (see annotated Fig. 6 and at least paragraphs 0042-0044 of Farris). 

Regarding claim 5, the modified pad of Toms (i.e., Toms in view of Farris and Vito) is further disclosed wherein the covering (50 of Vito) is attached to the outer surface of the first layer (outer surface of 110 of Vito, see Fig. 1 and paragraph 0033 of Vito; note that the word “attached” merely means “connected or joined to something” and claim 5 does not require the covering to be stitched, bonded, adhered, or otherwise permanently attached to the first layer; see definition 1 of “attached” via Merriam-Webster.com).

Regarding claim 6, the modified pad of Toms (i.e., Toms in view of Farris and Vito) is further disclosed wherein the voids (12 of Toms) exhibit equal widths (see at least Fig. 1 of Toms).

Regarding claim 7, the modified pad of Toms (i.e., Toms in view of Farris and Vito) is further disclosed to comprise a second layer (18 of Toms) that: has a body-facing surface (inner surface of 18, facing bottom of Fig. 2), and an outer surface that is opposite the body-facing surface (outer surface that interfaces with first layer 16, see Fig. 2); comprises a foam material (see column 6, lines 36-67 of Toms); and includes a plurality of voids (12 of Tom) that extend through the second layer in a plurality of positions (see Figs. 1, 2, and 4; and column 5, line 65 – column 6, line 15 of Toms), wherein: the foam material of the first layer has a first density, the foam material of the second layer has a second density, and the first density is different than the second density (see at least column 6, lines 36-67).

Regarding claim 8, the modified pad of Toms (i.e., Toms in view of Farris and Vito) is further disclosed wherein the first layer (16 of Toms) exhibits a Shore C durometer value that is from about 25 to about 50 (see column 6, lines 36-67 of Toms; Toms discloses wherein the first layer 16 has a Shore 00 durometer value that is about 75, which approximately corresponds to a Shore A durometer of 40-45; see attached conversion chart via TotallySeals.com; note that, as discussed in the rejection under 35 USC 112 above, “Shore C” is being interpreted as “Shore A.”)

Regarding claim 9, Toms, Farris, and Vito together further teach a garment comprising the impact absorbing pad of claim 1 (see column 4, line 66 – column 5, line 2 and column 10, lines 46-67 of Toms).

Regarding claim 23, the modified pad of Toms (i.e., Toms in view of Farris and Vito) is further disclosed wherein the voids (12 of Toms) comprise voids formed by die-cutting (see column 11, lines 8-30 of Toms).
Furthermore, it is noted that the recitation of “voids formed by die cutting” is a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. See MPEP 2113. A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. The method of forming the device is not germane to the issue of patentability of the device itself.

Regarding claim 25, the modified pad of Toms (i.e., Toms in view of Farris and Vito) is further disclosed wherein the foam (foam forming first layer 16 of Toms) comprises ethylene-vinyl-acetate foam, vinyl nitrile foam, or a combination thereof (see column 7, lines 1-26 of Toms).

Claims 1, 3-7, 9, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US PG Pub 2012/0164377) in view of Turner (US PG Pub 2013/0025036), further in view of Farris.
Regarding claim 1, Lin discloses an impact absorbing pad (A, see Figs. 4-7 and paragraphs 0005-0006) comprising:
a first layer (11) that: has a body-facing surface that is adjacent to the outer surface of the first layer (surface facing layer 15, see Fig. 7), and an outer surface that is opposite the body-facing surface of the second layer (outer surface facing top of Fig. 7); and includes a plurality of voids (17) that extend through the layer in a plurality of positions (see Figs. 5-7 and paragraph 0016).
Lin further discloses wherein the pad may be disposed within an elastic fabric sheath or back belt (see paragraph 0016) but fails to specifically disclose a covering that: covers the outer surface of the first layer, and extends beyond and forms a frame around at least a portion of the outer surface of the first layer.
However, Turner teaches an impact-absorbing pad (500) for an article of apparel (100), the pad comprising at least a first layer (530) and a covering (510) that: covers the outer surface of the first layer, and extends beyond and forms a frame around at least a portion of the outer surface of the first layer (see at least Figs. 18-20 and paragraphs 0077-0081), so as to allow the impact-absorbing pad to be readily incorporated into various areas of an article of apparel, to protect the wearer from impact forces (see paragraphs 0077-0078).
Therefore, based on Turner’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Lin’s pad to further include a covering that: covers the outer surface of the first layer, and extends beyond and forms a frame around at least a portion of the outer surface of the first layer; as doing so would allow the impact-absorbing pad to be readily incorporated into various areas of an article of apparel, to protect the wearer from impact forces.
Lin further fails to disclose wherein the plurality of voids are configured to improve flexure of the first layer in multiple directions. Lin is silent as to any flexibility-enhancing function of the plurality of voids.
However, Turner further teaches wherein the first layer (530) includes a plurality of voids (535) that extend through the first layer in a plurality of positions (see Figs. 31A-31B and paragraphs 0083-0092 and 0097), wherein the voids are shaped and configured to improve flexure of the impact-absorbing pad in multiple directions (see paragraphs 0097), so as to provide the impact-absorbing pad with a desired degree/direction of flex, stretch, compressibility, and/or breathability (see paragraphs 0091, 0092, and 0100).
Therefore, based on Turner’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Lin’s plurality of voids to be shaped and configured to improve flexure of the first layer in multiple directions; as doing so would provide the impact-absorbing pad with a desired degree/direction of flex, stretch, compressibility, and/or breathability.
Lin further discloses wherein the first layer can be formed of EVA material (see paragraph 0017), but fails to explicitly disclose EVA foam material.
However, Lin discloses wherein it is known in the art to make protective pads from materials such as polyethylene foams and EVA foams (see paragraphs 0004). It is noted that EVA foams are lightweight, easy to form, and are economical to produce.
Therefore, based on Lin’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided Lin’s EVA material specifically as an EVA foam material, such that the first layer would comprise a foam material, as it is known in the art to make protective pads from EVA foams, which are lightweight, easy to form, and are economical to produce.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Lin further discloses wherein the voids of the first layer and the voids of the second layer (17) comprise a pattern of shapes (see Fig. 6) but fails to disclose wherein each shape comprises three void arms having equal lengths and that extend from a central vertex point. Instead, Lin discloses a conventional circular shape (see Fig. 6).
However, Turner further teaches wherein the voids (535) may be formed in various shapes, such as rectangular, triangular, non-regular, T-shaped, X-shaped, star-shaped, or any shape that imparts a desired degree/direction of flex, stretch, compressibility, and breathability (see paragraphs 0091-0097).
Furthermore, Farris teaches a material layer (400/802) for an article of apparel (800, see Figs. 4-14 and paragraphs 0047 and 0050-0051), wherein the padding layer comprises a plurality of voids (602) formed in a pattern of shapes, such as circular, rectangular, triangular, or tri-star shapes (see paragraphs 0029, 0043, 0044, and 0060), the tri-star shapes each comprising three void arms having equal lengths that extend from a central vertex point (see annotated Fig. 6 and at least paragraphs 0042-0044), so as to provide enhanced flexibility or stretchability in portions of the material layer for improved user comfort (see paragraphs 0041, 0047, 0051, and 0060).
Therefore, based on Turner’s and Farris’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Lin’s voids to have a tri-star shape instead of a circular shape, such that each shape would comprise three void arms having equal lengths that extend from a central vertex point; as such a shape would provide enhanced flexibility or stretchability in portions of the material layer for improved user comfort; and would impart a desired degree/direction of flex, stretch, compressibility, and breathability.

    PNG
    media_image1.png
    837
    734
    media_image1.png
    Greyscale

Furthermore, such a modification would constitute a simple substitution of one known void shape for another (i.e., tri-star shape instead of circular shape; see paragraphs 0029, 0043, 0044, and 0060 of Farris). In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.
It is noted that the recitation of “the plurality of voids are configured to improve flexure of the first layer in multiple directions” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Lin, Turner, and Farris together teach the structure as claimed, and further teach wherein the voids are shaped and configured to provide the impact-absorbing pad with a desired degree/direction of flex, stretch, compressibility, and/or breathability (see paragraphs 0091, 0092, and 0100 of Turner; paragraphs 0041, 0047, 0051, and 0060 of Farris; and rejection above), and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 3, the modified pad of Lin (i.e., Lin in view of Turner and Farris) is further disclosed wherein each void arm comprises a distal end (distal ends of respective void arms of Farris, see annotated Fig. 6), and each distal end of each void arm is equidistant from the respective distal ends of two void arms of the closest adjacent void (see annotated Fig. 6 and at least paragraphs 0042-0044 of Farris).

Regarding claim 4, the modified pad of Lin (i.e., Lin in view of Turner and Farris) is further disclosed wherein each void arm comprises a distal end (distal ends of respective void arms of Farris, see annotated Fig. 6), and the distance between the distal end of each void arm is equidistant from the central vertex point of each adjacent void (see annotated Fig. 6 and at least paragraphs 0042-0044 of Farris). 

Regarding claim 5, the modified pad of Lin (i.e., Lin in view of Turner and Farris) is further disclosed wherein the covering (510 of Turner) is attached to the outer surface of the first layer (outer surface of 530 of Turner; see Figs. 18-20 and paragraphs 0077-0081).

Regarding claim 6, the modified pad of Lin (i.e., Lin in view of Turner and Farris) is further disclosed wherein the voids (17 of Lin) exhibit equal widths (see at least Figs. 5-6 of Lin).

Regarding claim 7, the modified pad of Lin (i.e., Lin in view of Turner and Farris) is further disclosed to comprise a second layer (15 of Lin) that: has a body-facing surface (inner surface of 15, facing bottom of Fig. 7), and an outer surface that is opposite the body-facing surface (surface facing second layer 11, see at least Fig. 7), comprises a foam material (see paragraph 0017 of Lin and note regarding “foam” in rejection of claim 1 above); and includes a plurality of voids (17 of Lin) that extend through the second layer in a plurality of positions (see Figs. 5-7 and paragraph 0016 of Lin); wherein the foam material of the first layer has a first density, the foam material of the second layer has a second density, and the first density is different than the second density (see paragraphs 0016-0017 of Lin).

Regarding claim 9, the modified pad of Lin (i.e., Lin in view of Turner and Farris) is further disclosed to comprise a garment (100 of Turner) comprising the impact absorbing pad (A of Lin/500 of Turner) of claim 1 (see Figs. 18-21 of Turner and rejection of claim 1 above).

Regarding claim 23, the modified pad of Lin (i.e., Lin in view of Turner and Farris) is further disclosed wherein the voids (17 of Lin) comprise voids formed by die-cutting (see paragraph 0016 of Lin).
Furthermore, it is noted that the recitation of “voids formed by die cutting” is a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. See MPEP 2113. A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. The method of forming the device is not germane to the issue of patentability of the device itself.

	Regarding claim 25, the modified pad of Lin (i.e., Lin in view of Turner and Farris) is further disclosed wherein the foam comprises ethylene-vinyl acetate foam, vinyl nitrile foam, or a combination thereof (see paragraphs 0004 and 0017 of Lin and “foam” note in rejection of claim 1 above).

Claim 8, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Lin, Turner, and Farris, as applied to claim 1 above, in view of Abraham (US PG Pub 2019/0075878).
Regarding claim 8, Lin, Turner, and Farris together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the first layer exhibits a Shore C durometer value that is from about 25 to about 50. Lin is silent as to the exact Shore durometer values of the materials.
However, Abraham teaches an impact-absorbing pad (100, see Fig. 14) having a first layer (130a), wherein the first layer has a Shore A durometer value between 35 and 55 (see paragraph 0096; see also rejection under 35 USC 112 above; for purposes of examination, “Shore C” is being interpreted as “Shore A”), so as to provide a degree of hardness that is sufficient for enhancing absorption and dissipation of impact forces (see paragraphs 0084 and 0096).
Therefore, based on Abraham’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Lin’s first layer to exhibit a Shore A durometer value that is from about 25 to about 50; as doing so would provide a degree of hardness that is sufficient for enhancing absorption and dissipation of impact forces.
Furthermore, it is noted that Applicant has not provided any criticality for the specific claimed Shore ranges. Paragraphs 0038-0039 of the specification state: “The first pad layer 510 may have a Shore durometer (e.g., hardness) value of about 35, about 30, about 25, about 20, or other values to prevent impacts from injuring the wearer” and “The Shore durometer value of the second pad layer 520 may be the same as the Shore durometer value of the first pad 510, or it may be different. For example, the Shore durometer value of the second pad layer 520 may be about two times (2x) greater, about one and three quarter times (1.75x) greater, about one and half times (1.5x) greater, or other multiples of times greater than the Shore durometer value of the first pad 510.” As such, the exact Shore value/range does not appear to be a critical feature of the invention.

Claims 10, 14, 17-19, 24, and 26, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Turner, further in view of Abraham.
Regarding claim 10, Lin discloses an impact absorbing pad (A, see Figs. 4-7 and paragraphs 0005-0006) comprising:
a first layer (15) that: has a body-facing surface (inner surface of 15, facing bottom of Fig. 7), and an outer surface that is opposite the body-facing surface (surface facing second layer 11, see at least Fig. 7), comprises a first material of a first density (see paragraphs 0016-0017), and includes a plurality of voids (17) that extend through the layer in a plurality of positions (see Figs. 5-7 and paragraph 0016); and
a second layer (11) that: has a body-facing surface that is adjacent to the outer surface of the first layer (surface facing first layer 15, see Fig. 7), and an outer surface that is opposite the body-facing surface of the second layer (outer surface facing top of Fig. 7); comprises a second material of a second density that is different from the first density (see paragraphs 0016-0017); and includes a plurality of voids (17) that extend through the layer in a plurality of positions (see Figs. 5-7 and paragraph 0016).
Lin further discloses wherein the pad may be disposed within an elastic fabric sheath or back belt (see paragraph 0016) but fails to specifically disclose a covering that: covers the outer surface of the second layer, and extends beyond and forms a frame around at least a portion of the outer surface of the second layer.
However, Turner teaches an impact-absorbing pad (500) for an article of apparel (100), the pad comprising a first layer (532), a second layer (531), and a covering (510) that: covers the outer surface of the second layer, and extends beyond and forms a frame around at least a portion of the outer surface of the second layer (see at least Figs. 18-20 and paragraphs 0077-0081), so as to allow the impact-absorbing pad to be readily incorporated into various areas of an article of apparel, to protect the wearer from impact forces (see paragraphs 0077-0078).
Therefore, based on Turner’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Lin’s pad to further include a covering that: covers the outer surface of the second layer, and extends beyond and forms a frame around at least a portion of the outer surface of the second layer; as doing so would allow the impact-absorbing pad to be readily incorporated into various areas of an article of apparel, to protect the wearer from impact forces.
Lin further fails to disclose wherein the plurality of voids that extend through the first layer and the plurality of voids that extend through the second layer are configured to improve flexure of the first layer and the second layer in multiple directions. Lin is silent as to any flexibility-enhancing function of the plurality of voids.
However, Turner further teaches wherein the first layer (532) and the second layer (531) include a plurality of voids (535) that extend through both the first and second layers (see Figs. 31A-31B and paragraphs 0083-0092 and 0097), wherein the voids are shaped and configured to improve flexure of the impact-absorbing pad in multiple directions (see paragraphs 0097), so as to provide the impact-absorbing pad with a desired degree/direction of flex, stretch, compressibility, and/or breathability (see paragraphs 0091, 0092, and 0100).
Therefore, based on Turner’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Lin’s plurality of voids to be shaped and configured to improve flexure of the first layer and the second layer in multiple directions; as doing so would provide the impact-absorbing pad with a desired degree/direction of flex, stretch, compressibility, and/or breathability.
It is noted that the recitation of “the plurality of voids are configured to improve flexure of the first layer in multiple directions” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Lin and Turner together teach the void structure as claimed, and further teach wherein the voids are shaped and configured to provide the impact-absorbing pad with a desired degree/direction of flex, stretch, compressibility, and/or breathability (see paragraphs 0091, 0092, and 0100 of Turner, and rejection above), and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).
Lin further discloses wherein the first and second materials are EVA materials (see paragraph 0017), but fails to explicitly disclose EVA foam materials.
However, Lin discloses wherein it is known in the art to make protective pads from materials such as polyethylene foams and EVA foams (see paragraphs 0004). It is noted that EVA foams are lightweight, easy to form, and are economical to produce.
Therefore, based on Lin’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Lin’s EVA materials to specifically be EVA foam materials, as it is known in the art to make protective pads from EVA foams, which are lightweight, easy to form, and are economical to produce.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Lin further discloses wherein the first material is a low-density EVA material and the second material is a high-density EVA material (see paragraph 0017) fails to disclose wherein the first foam has a Shore C durometer value of about 20 to about 30, and the second foam has a Shore C durometer value of about 35 to about 45. Lin is silent as to the exact Shore durometer values of the materials.
However, Abraham teaches an impact-absorbing pad (100, see Fig. 14) having a first, inner layer (130b) and a second, outer layer (130a), wherein the first layer has a Shore A durometer value of about 20 to about 30, and the second layer has a Shore A durometer value of about 35 to about 45 (see paragraph 0096; see also rejection under 35 USC 112 above; for purposes of examination, “Shore C” is being interpreted as “Shore A”), so as to provide multiple layers of impact absorbing materials having different degrees of hardness to enhance absorption and dissipation of impact forces (see paragraph 0096).
Therefore, based on Abraham’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Lin’s first and second materials such that the first foam would have a Shore A durometer value of about 20 to about 30, and the second foam would have a Shore A durometer value of about 35 to about 45; as doing so would provide multiple layers of impact absorbing materials having different degrees of hardness to enhance absorption and dissipation of impact forces.
Furthermore, it is noted that Applicant has not provided any criticality for the specific claimed Shore ranges. Paragraphs 0038-0039 of the specification state: “The first pad layer 510 may have a Shore durometer (e.g., hardness) value of about 35, about 30, about 25, about 20, or other values to prevent impacts from injuring the wearer” and “The Shore durometer value of the second pad layer 520 may be the same as the Shore durometer value of the first pad 510, or it may be different. For example, the Shore durometer value of the second pad layer 520 may be about two times (2x) greater, about one and three quarter times (1.75x) greater, about one and half times (1.5x) greater, or other multiples of times greater than the Shore durometer value of the first pad 510.” As such, the exact Shore value/range does not appear to be a critical feature of the invention.

Regarding claim 14, the modified pad of Lin (i.e., Lin in view of Turner and Abraham) is further disclosed wherein the positions of the voids (17 of Lin) of the first layer (15 of Lin) correspond to the positions of the voids (17 of Lin) of the second layer (11 of Lin; see at least Figs. 5-7 and paragraphs 0016-0017 of Lin).

Regarding claim 17, the modified pad of Lin (i.e., Lin in view of Turner and Abraham) is further disclosed wherein the outer surface of the first layer (outer surface of 15 of Lin) is attached (via adhesive layer 13 of Lin) to the body-facing surface of the second layer (inner surface of 11 of Lin; see Figs. 4-7 and paragraph 0016 of Lin).

Regarding claim 18, the modified pad of Lin (i.e., Lin in view of Turner and Abraham) is further disclosed to comprise an adhesive (13 of Lin) that attaches the outer surface of the first layer (outer surface of 15 of Lin) to the body-facing surface of the second layer (inner surface of 11 of Lin; see Figs. 4-7 and paragraph 0016 of Lin).

	Regarding claim 19, the modified pad of Lin (i.e., Lin in view of Turner and Abraham) is further disclosed to comprise a garment (100 of Turner) that comprises the impact absorbing pad (A of Lin/500 of Turner) of claim 10 (see Figs. 18-21 of Turner and rejection of claim 10 above).

Regarding claim 24, the modified pad of Lin (i.e., Lin in view of Turner and Abraham) is further disclosed wherein the voids (17 of Lin) comprise voids formed by die-cutting (see paragraph 0016 of Lin).
Furthermore, it is noted that the recitation of “voids formed by die cutting” is a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. See MPEP 2113. A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. The method of forming the device is not germane to the issue of patentability of the device itself.

	Regarding claim 26, the modified pad of Lin (i.e., Lin in view of Turner and Abraham) is further disclosed wherein the first foam and/or the second foam (foam materials of Lin’s first and second layers 15, 11) comprises ethylene-vinyl acetate foam, vinyl nitrile foam, or a combination thereof (see paragraphs 0004 and 0017 of Lin and “foam” note in rejection of claim 10 above).

Claims 11-13, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lin, Turner, and Abraham, as applied to claim 10 above, in view of Farris.
Regarding claim 11, Lin, Turner, and Abraham together teach the limitations of claim 10, as discussed above. Lin further discloses wherein the voids of the first layer and the voids of the second layer (17) comprise a pattern of shapes (see Fig. 6) but fails to disclose wherein each shape comprises three void arms that extend from a central vertex point. Instead, Lin discloses a conventional circular shape (see Fig. 6).
However, Turner further teaches wherein the voids (535) may be formed in various shapes, such as rectangular, triangular, non-regular, T-shaped, X-shaped, star-shaped, or any shape that imparts a desired degree/direction of flex, stretch, compressibility, and breathability (see paragraphs 0091-0097).
Furthermore, Farris teaches a material layer (400/802) for an article of apparel (800, see Figs. 4-14 and paragraphs 0047 and 0050-0051), wherein the padding layer comprises a plurality of voids (602) formed in a pattern of shapes, such as circular, rectangular, triangular, or tri-star shapes (see paragraphs 0029, 0043, 0044, and 0060), the tri-star shapes each comprising three void arms that extend from a central vertex point (see annotated Fig. 6 and at least paragraphs 0042-0044), so as to provide enhanced flexibility or stretchability in portions of the material layer for improved user comfort (see paragraphs 0041, 0047, 0051, and 0060).

    PNG
    media_image1.png
    837
    734
    media_image1.png
    Greyscale

Therefore, based on Turner’s and Farris’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Lin’s voids to have a tri-star shape instead of a circular shape, such that each shape would comprise three void arms that extend from a central vertex point; as such a shape would provide enhanced flexibility or stretchability in portions of the material layer for improved user comfort; and would impart a desired degree/direction of flex, stretch, compressibility, and breathability.
Furthermore, such a modification would constitute a simple substitution of one known void shape for another (i.e., tri-star shape instead of circular shape; see paragraphs 0029, 0043, 0044, and 0060 of Farris). In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

Regarding claim 12, the modified pad of Abraham (i.e., Lin in view of Turner, Abraham, and Farris) is further disclosed wherein each void arm comprises a distal end (distal ends of respective void arms of Farris, see annotated Fig. 6), and each distal end of each void arm is equidistant from the respective distal ends of two void arms of the closest adjacent void in the respective first or second layer (see annotated Fig. 6 and at least paragraphs 0042-0044 of Farris).

Regarding claim 13, Lin, Turner, and Abraham together teach the limitations of claim 10, as discussed above, but fail to further teach wherein: each void comprises a vertex, and the vertex of each void in each layer is equidistant from the vertex of each adjacent void in the respective first or second layer.
However, Farris teaches a material layer (400/802) for an article of apparel (800, see Figs. 4-14 and paragraphs 0047 and 0050-0051), wherein the padding layer comprises a plurality of voids (602) formed in a pattern of shapes, such as circular, rectangular, triangular, or tri-star shapes (see paragraphs 0029, 0043, 0044, and 0060), the tri-star shapes each comprising a vertex (central vertex point as annotated in Fig. 6), and the vertex of each void is equidistant from the vertex of each adjacent void (see Fig. 6 and at least paragraphs 0042-0044), so as to provide enhanced flexibility or stretchability in portions of the material layer for improved user comfort (see paragraphs 0041, 0047, 0051, and 0060).
Therefore, based on Farris’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Lin’s voids to have a tri-star shape instead of a circular shape, wherein: each void comprises a vertex, and the vertex of each void in each layer is equidistant from the vertex of each adjacent void in the respective first or second layer; as doing so would provide enhanced flexibility or stretchability in portions of the material layer for improved user comfort. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732